Citation Nr: 1043393	
Decision Date: 11/18/10    Archive Date: 11/24/10

DOCKET NO.  09-04 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Whether the reduction of the disability rating for service-
connected bilateral hearing from 60 percent to 40 percent 
effective April 1, 2008, was proper.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1980 to July 1984. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, that reduced the disability rating of the 
service-connected bilateral hearing loss from 60 percent to 40 
percent effective on April 1, 2008.  

The Veteran testified before the undersigned Acting Veterans Law 
Judge in a videoconference hearing from the RO in May 2010.  A 
transcript of the hearing has been associated with the claims 
file.  During the Board hearing, the Veteran submitted additional 
evidence in support of his claim.  Because he waived initial RO 
jurisdiction over this evidence, the Board has accepted it for 
inclusion into the record on appeal.  See 38 C.F.R. §§ 20.800; 
20.1304.  Following the Board hearing, the Veteran submitted 
further evidence in support of the appeal, but without a waiver 
of RO jurisdiction.  Because the disposition below is favorable 
to the Veteran, however, remand is not required to afford RO 
review of the evidence, and the Board can proceed with appellate 
review.  38 C.F.R. 20.1304; see Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

In an August 2008 statement of the case (SOC), the RO phrased the 
issue on appeal as entitlement to an "increased evaluation for 
bilateral hearing loss."  In cases where a veteran's disability 
rating is reduced, however, the issue is whether the reduction of 
the disability rating was proper.  The issue is not whether an 
increased rating is warranted.  See Green v. Nicholson, 21 Vet. 
App. 512 (2006).  The Board has characterized issue accordingly 
on the title page.  

The Veteran has also contended that his hearing loss has 
worsened.  The Board, however, does not have jurisdiction over 
this increased rating claim.  Therefore, the issue must be 
referred to the AOJ for appropriate action.  

FINDINGS OF FACT

1.  A 60 percent disability rating for the service-connected 
bilateral hearing loss was in effect from December 30, 2005. 

2.  In a September 2007 rating decision, the RO proposed to 
reduce the 60 percent disability rating to 40 percent based upon 
the results of a July 2007 QTC/VA audiological examination.

3.  By a January 2008 rating decision, the RO reduced the 60 
percent rating to 40 percent, effective April 1, 2008.  

4.  Audiological evaluation results dated from April 2005 through 
April 2010 do not demonstrate an improvement in the Veteran's 
bilateral hearing loss disability sufficient to warrant a rating 
reduction.  


CONCLUSION OF LAW

The reduction of the 60 percent rating for the service-connected 
bilateral hearing loss disability 40 percent was not proper.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.105, 3.344, 4.1, 4.2, 4.7, 4.85, 4.86 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that the RO improperly reduced the rating of 
his service-connected bilateral hearing loss from 60 percent to 
40 percent disabling, effective April 1, 2008.  

When a reduction in the evaluation of a service-connected 
disability is considered warranted and the lower evaluation would 
result in a reduction or discontinuance of compensation payments, 
a rating proposing the reduction or discontinuance will be 
prepared setting forth all material facts and reasons.  The 
Veteran must be notified at his or her latest address of record 
of the contemplated action and furnished detailed reasons 
therefor.  Additionally, a veteran must be given notice that he 
has (1) 60 days to present additional evidence to show that 
compensation payments should be continued at the present level, 
and (2) 30 days to request a predetermination hearing.  38 C.F.R. 
§ 3.105(e), (i).  

If additional evidence is not received within that period, final 
rating action will be taken and the award will be reduced or 
discontinued effective the last day of the month in which a 60-
day period from the date of notice to a veteran of the final 
rating action expires.  Also, if a predetermination hearing is 
not requested or if a veteran failed without good cause to report 
for a scheduled predetermination hearing, the final action will 
be based solely upon the evidence of record.  If a 
predetermination hearing was conducted, the final action will be 
based on evidence and testimony adduced at the hearing as well as 
the other evidence of record, including any additional evidence 
obtained following the hearing pursuant to necessary development.  
If a reduction is then found warranted, the effective date of 
such reduction shall be the last day of the month in which a 60-
day period from the date of notice to the beneficiary of the 
final action expires.  38 C.F.R. § 3.105.

A reduction is void ab initio if the RO reduces a veteran's 
disability rating without following these requirements.  See, 
e.g., Greyzck v. West, 12 Vet. App. 288, 292 (1999).

Here, the RO issued a rating decision in September 2007 proposing 
to reduce the bilateral hearing loss rating from 60 percent to 40 
percent.  In the proposed rating notice, the RO advised the 
Veteran that he had (1) 60 days to present additional evidence to 
show that compensation payments should be continued at the 60 
percent level and (2) that he had 30 days to request a 
predetermination hearing.  The RO also notified the Veteran that 
this would reduce his overall disability rating (for his combined 
service-connected disabilities) from 60 percent to 50 percent.  
Subsequent to this notice, the Veteran submitted additional 
evidence with 60 days, but he did not request a predetermination 
hearing.  Accordingly, the RO issued a final rating decision in 
January 2008 reducing the rating to 40 percent effective April 1, 
2008.  (The Board notes that April 1, 2008 is greater than 60 
days after the last day of the month in which a 60-day period 
from the date of January 2008 notice to the Veteran of the final 
action expired.)  

The Board finds that the RO's action satisfies all procedural 
requirements under 38 C.F.R. § 3.105.  Accordingly, the remaining 
question is whether a reduction is warranted based on the 
evidence of record.   

Congress has provided that a veteran's disability will not be 
reduced unless an improvement in the disability is shown to have 
occurred.  38 U.S.C.A. § 1155.  In cases where a rating has been 
in effect for 5 years or more, though material improvement in the 
physical or mental condition is clearly reflected, the rating 
agency must make reasonably certain that the improvement will be 
maintained under the conditions of ordinary life.  Kitchens v. 
Brown, 7 Vet. App. 320, 324 (1995).  Moreover, a rating that has 
been in effect for 5 years or more may not be reduced on the 
basis of only one examination in cases where the disability is 
the result of a disease subject to periodic or episodic 
improvement.  38 C.F.R. § 3.344(a).  The 5-year period is 
calculated from the effective date of the rating to the effective 
date of the reduction.  Brown v. Brown, 5 Vet. App. 413, 419 
(1993).  These requirements, however, do not apply to ratings 
that have not continued for long periods at the same level (five 
years or more) or to disabilities which have not become 
stabilized and are likely to improve.  Rather, in such cases, 
reexaminations disclosing improvement, physical or mental, in 
these disabilities will warrant a rating reduction.  38 C.F.R. § 
3.344(c).  

Without regard to whether a rating has been in effect for five 
years or more, a rating  reduction is only warranted where the 
evidence contains thorough medical examinations demonstrating an 
actual improvement in disability.  See 38 C.F.R. § 4.13; Brown, 5 
Vet. App. at 421.  Moreover, reports of examination must be 
interpreted in the light of the whole evidentiary history and 
reconciled with the various reports into a consistent picture, so 
that a rating may accurately reflect the elements of disability 
present.  38 C.F.R. § 4.2.  

Here, the Veteran's 60 percent rating was in effective from 
December 30, 2005, to April 1, 2008, which was a period of less 
than five years.  The Board finds, however, that a reduction is 
not warranted because the evidence does not demonstrate an actual 
improvement in the Veteran's hearing loss disability.  

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which assigns ratings based on 
average impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be 
assigned.  Id.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the Veteran.  
38 C.F.R. § 4.3.  

Service-connected hearing loss is rated under the criteria of 
38 C.F.R. § 4.85, Diagnostic Code 6100.  Ratings are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are rendered.  
See Lendenmann v. Principi, 3 Vet. App. 345 (1993).  Hearing 
impairment is determined by averaging the hearing impairment at 
each of the four designated frequencies (1000, 2000, 3000, and 
4000 Hertz).  38 C.F.R. § 4.85.  The resulting puretone threshold 
average for each ear.  Id.  The puretone threshold average is 
then charted, in conjunction with the speech discrimination 
percentage for that ear, in Table VI of 38 C.F.R. § 4.85.  Id.  
This results in a score, expressed as a Roman numeral, for each 
ear.  Id.  The Roman numeral scores for each ear are then charted 
in Table VII of 38 C.F.R. § 4.85, and the intersection of the 
scores provides the disability rating.  Id.

Effective June 10, 1999, exceptional patterns of hearing 
impairment, which cannot always be accurately assessed under the 
standards of 38 C.F.R. § 4.85, may be evaluated under the 
provisions of 38 C.F.R. § 4.86.  These provisions apply when 
either the puretone threshold at each of the four specified 
frequencies is 55 decibels or more, or when the puretone 
threshold is 30 decibels or less at 1000 Hertz and 70 decibels or 
more at 2000 Hertz.  38 C.F.R. § 4.86(b).  If either of these 
exceptions applies, each ear is evaluated separately.  See 38 
C.F.R. § 4.86.  The Roman numeral designation for the ear with an 
exceptional pattern of hearing impairment is derived from Table 
VI or VIa, whichever results in the higher numeral.  When 38 
C.F.R. § 4.86(b) is applicable, the assigned numeral is elevated 
to the next higher Roman numeral.  See id.    Table VIa will also 
be applied when an examiner certifies that the use of the speech 
discrimination test is not appropriate because of language 
difficulties, inconsistent speech discrimination scores, etc.  
See 38 C.F.R. § 4.85(c). 

In the present case, the evidentiary record contains numerous 
audiological evaluation results throughout the appeal period.  

First, a private April 2005 audiological evaluation shows 
audiometer results as follows:  


HERTZ

1000
2000
3000
4000
AVG.
RIGHT
5
55
65
75
50
LEFT
20
75
80
85
65

(Speech recognition scores were not provided.)  

In May 2006, the Veteran underwent a VA audiological evaluation.  
Audiometer results were as follows:  


HERTZ

1000
2000
3000
4000
AVG.
RIGHT
15
65
85
80
61.26
LEFT
15
75
85
85
65

Speech recognition scores were 56 percent right ear and 33 
percent left ear.  The examiner diagnosed severe-to-profound 
sensorineural hearing loss (SNHL).  

The Board points out that the RO assigned the initial 60 percent 
rating based on these audiological evaluation results.  

In January 2007, the Veteran underwent a routine hearing 
evaluation at VA.  The audiologist noted speech recognition 
scores, but did not provide audiometry results.  

In April 2007, the Veteran underwent a private audiological 
evaluation, which showed audiometer results as follows:  


HERTZ

1000
2000
3000
4000
AVG.
RIGHT
45
80
90
90
76.25
LEFT
55
85
85
85
77.5

(Speech recognition scores were not provided.) 

In July 2007, the Veteran underwent another QTC/VA audiological 
evaluation.  Audiometer results were as follows:  


HERTZ

1000
2000
3000
4000
AVG.
RIGHT
50
80
90
95
78.75
LEFT
60
90
95
95
85

Speech recognition scores were 64 percent right ear and 68 
percent left ear.  The audiologist diagnosed bilateral moderate-
to-severe SNHL.  

The Board notes that the RO reduced the service-connected rating 
based on these audiological evaluation results.  

The Veteran then had his hearing evaluated at VA on an outpatient 
basis in October 2007.  Audiometer results were as follows:  






HERTZ

1000
2000
3000
4000
AVG.
RIGHT
25
60
90
90
66.25
LEFT
40
90
100
100
82.5

Speech recognition scores were provided, but the audiologist 
noted that the evaluation results should not be used for rating 
purposes.

 In April 2008, the Veteran underwent another private 
audiological evaluation.  Audiometer results were as follows:  


HERTZ

1000
2000
3000
4000
AVG.
RIGHT
90
90
80
90
87.5
LEFT
90
90
90
90
90

Speech recognition scores were not provided. 

In April 2009, a private audiological evaluation showed 
audiometer results as follows:  


HERTZ

1000
2000
3000
4000
AVG.
RIGHT
90
90
90
90
90
LEFT
90
90
90
90
90

Speech recognition scores were not provided. 

In April 2010, the Veteran had another private audiological 
evaluation, which showed  audiometer results as follows:  




HERTZ

1000
2000
3000
4000
AVG.
RIGHT
70
90
90
90
85
LEFT
85
90
90
90
88.75

Speech recognition scores were not provided. 

On review, the Board recognizes that a 40 percent rating is 
derived by applying the July 2007 QTC/VA audiological evaluation 
results mechanically to the rating criteria.  See 38 C.F.R. 
§ 4.85.  Furthermore, the numerous private audiological 
evaluations are not adequate for rating purposes because speech 
recognition scores are not provided.  See 38 C.F.R. § 4.85(a).  
Nonetheless, comparison of the extensive VA and private 
audiometry results indicates that the Veteran's hearing loss 
impairment remained fairly stable, if not slightly worsened, 
throughout the appeal period.  For instance, the July 2007 
puretone threshold average was 78.75 Hz for the right ear and 85 
Hz for the left ear.  The most recent audiometry results of 
record, in April 2010 show that the puretone threshold average 
was 85 Hz for the right ear and 88.75 for the left ear.  The 
April 2010 puretone threshold averages indicate that the 
Veteran's hearing loss worsened when compared with the July 2007 
audiometry results.  Accordingly, the Board does not find that 
the July 2007 audiological evaluation results alone demonstrate 
an actual improvement in the Veteran's hearing loss disability.  
See 38 C.F.R. §§ 3.344, 4.2; Brown, 5 Vet. App. at 421.  
Therefore, the reduction in the rating from 60 percent rating to 
40 percent was not proper, and the 60 percent rating must be 
restored effective April 1, 2008.  See 38 C.F.R. §§ 3.105, 
3.344.  Thus, the Veteran's claim is granted.  

As a final matter, the Board finds that a discussion of VA's 
duties to notify and assist is not required in light of the 
favorable disposition.  Correspondingly, no further notification 
or assistance is necessary and deciding the appeal at this time 
is not prejudicial to the Veteran.




ORDER

The 60 percent rating of the service-connected bilateral hearing 
loss was not properly reduced to 40 percent, and the 60 percent 
must be restored as of April 1, 2008.




____________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


